Citation Nr: 9923340	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-24 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for somatic dysfunction 
of the full thoracic and lumbar spines and bilateral 
sacroiliac joints.

2.  Entitlement to service connection for gastroesophageal 
reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1991 to July 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, denied entitlement to 
service connection for somatic dysfunction of the full 
thoracic and lumbar spines and bilateral sacroiliac joints, 
as well as for gastroesophageal (GE) reflux.  The veteran was 
informed of these adverse determinations by VA letter, dated 
September 6, 1994.  She filed a timely notice of 
disagreement, and was issued a statement of the case in 
October 1994.  The RO received her substantive appeal on 
August 4, 1995.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the 

claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of well-grounded claim set 
forth in Caluza, supra); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive 
medical evidence of nexus may be rebutted, in an appropriate 
case, by medical evidence that demonstrates the significance 
of a lack of continuity of symptomatology.  Rose v. West, 11 
Vet. App. 169, 171-72 (1998). An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease, 
e.g., such as cancer, heart disease, or hypertension, which 
(1) manifests and is identified as such in service (or under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991) and 38 
C.F.R. §§ 3.307, 3.309 (1998) that develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, even if there is no in-service 
evidence thereof) and the same condition currently exists; or 
(2) a disease manifests itself during service (or in a 
presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose at 171-72 (1998) (citing Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997)).  Additionally, secondary 
service connection is warranted when a disability is 
proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a) (1998), or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

In the instant case, the veteran's service medical records 
clearly show diagnostic assessments of somatic dysfunction of 
the full thoracic and lumbar spines and bilateral sacroiliac 
joints upon examination for complaints of left knee and left 
hip pain.  Moreover, these records reveal a history of 
epigastric distress.  Indeed, the veteran was seen with a 
history of general malaise, nausea and epigastric complaints 
in April 1994, three months prior to her discharge.  
Notwithstanding, the RO denied service connection for somatic 
dysfunction, finding that her complaints were not a ratable 
disability entity in the absence of evidence of underlying 
pathology causing pain.  Service connection for GE reflux, in 
turn, was denied on the basis that there was not a definitive 
diagnosis in service.  


"Somatoform" refers to psychogenic symptoms resembling 
those of physical disease.  Spurgeon v. Brown, 10 Vet. App. 
194, 196-197 (1997) (citing Dorland's Illustrated Medical 
Dictionary 1545 (28th ed. 1994)).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the appellant's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  A review of the record reveals that service 
connection is currently in effect for a number of disorders, 
to include left knee dysfunction and posttraumatic stress 
disorder (PTSD) with major depression.  In view of the 
complex medical questions involved in the instant case, and 
the veteran's in-service symptomatology, the Board finds that 
a contemporaneous VA examination is absolutely necessary in 
order to determine whether she is, in fact, entitled to the 
benefits sought.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.


2.  Once this information has been 
ascertained, positive or negative, the 
veteran must be scheduled for VA 
orthopedic and gastrointestinal 
examinations in order to determine the 
nature and extent of her claimed 
disabilities.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by each 
specialist prior to their respective 
examinations of the veteran.  X-rays, 
laboratory tests, range of motion studies 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialists.  The orthopedic examiner is 
asked to determine, to a reasonable 
degree of medical certainty, whether 
there is adequate pathology supporting 
the veteran's complaints of dysfunction 
of the full thoracic and lumbar spines 
and bilateral sacroiliac joints.  The 
gastrointestinal examiner, in turn, is 
asked to determine, to a reasonable 
degree of medical certainty, whether 
there is adequate pathology supporting 
the veteran's complaints of GE reflux.

In the event that adequate pathology is 
not found, then the examiner(s) should 
express an opinion as to whether the 
veteran's symptomatology may be "non-
physiologic" in nature.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
Copies of these examination reports must 
be associated with the veteran's claims 
folder.

3.  If, and only if, the examining 
orthopedic and/or gastrointestinal 
physician concludes that the veteran's 

claimed disorder is "non-physiologic" 
in nature, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether claimed dysfunction 
and/or GE reflux constitutes a 
"somatoform or other psychiatric 
disorder."  If a psychiatric examination 
is conducted, the examiner should fully 
identify the nature and extent of any 
such psychiatric disorder found, and 
express an opinion as to whether such 
disorder is etiologically related to the 
veteran's period of active military 
service or any of her service-connected 
disabilities, to include left knee 
dysfunction and/or PTSD with major 
depression.  Therefore, the veteran's 
claims folder should also be made 
available to and independently reviewed 
by this specialist prior to examination 
of the veteran.

4.  The RO must then re-adjudicate the 
veteran's service connection claims, with 
special attention being made to the 
additional evidence obtained or 
submitted.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, 
she and her representative should be 
furnished with a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and her representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is 

hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(1998) failure to cooperate by attending any of the requested 
VA examinations may result in one or more adverse 
determinations.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

In addition, the Board reminds the veteran and her 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

